Patterson, P. J. (dissenting):
I think the demurrers to the reply were properly overruled- at Special Term. What was held in Smith v. Ryan (116 App. Div. 397) was that the deed, the grantor not haying been adjudged to. be incompetent,, could not be assailed for his alleged mental incapacity in an ejectment action. But, as pointed out in the opinion of the justice at Special Term overruling these demurrers, there are allegations in this reply of “active fraud.” (55 Misc. Rep. 408.) They are, in substance, that the deed from Flynn to Bollard and the last will and testament of Flynn were procured to be executed through fraud- and undue influence and in pursuance of a fraudulent scheme to get possession of Flynn’s property at a time when he was incompetent to make a deed.
It seems to me that tlib learned justice at Special Term properly characterized this as an “ active fraud ” perpetrated upon an incompetent person ; and inasmuch as the demurrers are to the whole of the reply, the matter pleaded is not solely that the instruments sought, to be affected were the acts - of a person not adjudged to be non *503combos mentis, but that the execution of the. instruments was induced by fraud' and undue influence exerted upon a person who was incapable of resisting it.
I think that Wilcox v. American Tel. & Tel. Co. (176 N. Y. 115) is an authority for the proposition that a deed alleged to have been - procured by fraud and deceit may be .attacked in such an action as this.
The interlocutory judgment appealed from should be affirmed, with costs.
Houghton, J., concurred.
Judgment reversed, with costs, and demurrers sustained, with costs.